Opinion by
Henderson, J.,
The principal question of fact presented for the consideration of the orphans’ court was whether the contract of June 26, 1897, under which the appellee claimed, was executed by Cornelius Compton. The allegation of the appellant was that the signature was a forgery. The evidence in support of this allegation consisted of the testimony of the divorced wife of the decedent as to the genuineness of the signature and the opinion of experts based upon a comparison of signatures. On behalf of the appellee the father of the decedent testified that the signature was that of Cornelius and that the latter had talked with him about the paper something over a year before. Expert testimony was also introduced, as were several exemplars of the handwriting of the decedent to be used for comparison with the impeached signature. The testimony is voluminous and it is unnecessary to discuss it at length. After what seem to have been a careful and impartial consideration .of the evidence the court reached the conclusion that it preponderated in favor of the genuineness of the signature. The burden is upon the appellant to show that a mistake was made in so doing, and the finding must stand until the error is clearly pointed out. There was competent evidence before the court on which the conclusioh could be based and we are not convinced that it was insufficient to support the finding. Objection was made to the admission of the evidence of Jehial Compton, but he was clearly competent. He was neither a party to the contract nor *608had'he a legal interest-with reference thereto adverse to the right of the deceased party. He did not have a right of action on the contract nor was it a matter of any concern to him, legally speaking, whether the claim arising therefrom was al-' lowed or not.
The appellant contends that even if the contract is genuine it is void for uncertainty in that it does not express what proportion of the expense to be incurred in maintaining his father was to be paid by the decedent. Taking into consideration' the situation and relation of the parties the agreement is not difficult of interpretation. There were two parties to the obligation. It is under seal and imports a consideration. The evidence also shows that the consideration contemplated in the agreement, namely, the support of their father, passed from the appellee to his brother, Cornelius. Jacob was married and had a home of his own. Cornelius was not keeping house. Their father was seventy-seven years of age and infirm in health and without any estate adequate to his support. In order that he might be properly cared for, it was agreed between Jacob and Cornelius that the former would take the father to his own home and properly provide for him and in consideration of that undertaking Cornelius bound himself “ to stand my share of the expense and caring for his support as long as he lives.” As the arrangement for the maintenance of their father was made by the parties to the contract and as there were but two parties to that contract there is but one interpretation of it which will stand the test of criticism and that the court put upon it. It was an agreement by Cornelius with Jacob that if the latter would keep their father, he (Cornelius) would pay his share of the expense, and that is one-half of the cost of maintenance. Jacob undertook the burden of support because of the promise of Cornelius to share in the cost and so far as the liability of the parties under this contract is concerned that share is one-half of the expense. It may be that if a proceeding had been instituted under the statute, a third son might have been compelled to contribute to his father’s support, but the burden which Jacob assumed and which Cornelius agreed to share did not arise under the poor law but was a voluntary' undertaking in which- they had a right to engage and which was creditable to their filial impulse. The failure to fix an *609amount to be paid by Cornelius does not affect the validity of tbe obligation. It is evident that it might have been in the contemplation of the parties that the sum would vary with the age and physical condition of the father. Medical services and nursing might be required at times and not at other times and the amount was not improperly left for determination according to the varying conditions. The pith of the contract is the agreement to pay and in the absence of a sum named the value of the thing rendered will be implied. There is no denial that support was furnished the father by the appellee up to the time of the death of Cornelius and the value of this service is shown by competent evidence. Having established, therefore, an express contract to pay for the services and produced evidence of the value thereof a case was presented entitling the appellee to a decree in his favor. The case is not one of a stale claim against a decedent’s estate or of a claim resting upon vague, parol evidence. The obligation was in writing and possessed the essential elements of a valid contract. The claim is not for the wages of domestic service as to which a presumption of payment arises, according to the custom of the country, and the numerous authorities cited upon that subject are not relevant. The appellee brought himself within the doctrine of Payne’s Estate, 204 Pa. 535, where a claim more than six years old was allowed. A careful examination of the evidence brings us to the conclusion that the action of the court should be sustained .
The decree is affirmed.